UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF NEW YORK
-------------------------------------------------------x

UNITED STATES OF AMERICA

        -v-                                                           No. 03-CR-0595-LTS
                                                                      No. 19-CV-9131-LTS
AMBIORIX FRIAS,

                 Defendant.

-------------------------------------------------------x

                                                     ORDER

                 The Court has received and reviewed the parties’ submissions regarding the effect

of the Supreme Court’s decision in United States v. Davis, 139 S. Ct. 2319 (2019), on Defendant

Ambiorix Frias’s conviction on Count Two of the Indictment labelled S1 03-CR-595, which

charged him under 18 U.S.C. § 924(c)(1)(A)(iii) with discharging a firearm during a crime of

violence (the conspiracy to commit Hobbs Act robbery charged in Count One of the Indictment).

The Court agrees with the parties that vacatur of Defendant’s § 924(c) conviction is appropriate

and, therefore, grants Defendant’s motion to vacate that conviction pursuant to 28 U.S.C. § 2255

(docket entry no. 53). Defendant’s conviction on Count Two of the Indictment labelled S1 03-

CR-595 and the judgment entered on April 20, 2005 (docket entry no. 39), are hereby vacated.

The Court will resentence Mr. Frias on Count One and enter an amended judgment.

                 Mr. Frias’s motion for nunc pro tunc designation is denied as moot.




ORD RE 2255.DOCX                                           VERSION FEBRUARY 20, 2020               1
               This Order resolves docket entry nos. 52 and 53 in 03-CR-595. The Clerk of

Court is respectfully directed to close case no. 19-CV-9131.



       SO ORDERED.

Dated: New York, New York
       February 20, 2020

                                                               __/s/ Laura Taylor Swain____
                                                               LAURA TAYLOR SWAIN
                                                               United States District Judge




ORD RE 2255.DOCX                                VERSION FEBRUARY 20, 2020                     2
